Exhibit 10.48

INVESTMENT MANAGEMENT AGREEMENT

This AGREEMENT is entered into on November 9, 2006 (this “Agreement”), between
Berkley Insurance Company, a Delaware insurance company (“the Investor”), and CT
High Grade Mezzanine Manager, LLC, a Delaware limited liability company (the
“the Manager” and, together with the Investor, each a “Party”).

WHEREAS, the Investor desires to retain the Manager to acquire, sell, and
otherwise manage certain commercial real estate debt and related investments of
the Investor in a separate account (each, an “Account”) in the manner and on the
terms set forth herein;

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, it is agreed by and between the parties hereto as follows:

1.                                       Services, Investment Discretion.

(a)           The Manager will source, underwrite, negotiate, close, manage and,
in accordance with Section 1(b), sell and/or liquidate on behalf of the Investor
commercial real estate debt and related investments (“Investments”).  At
origination, such Investments shall meet the investment criteria as listed in
Exhibit A hereto (the “Investment Criteria”) or as mutually agreed upon in
writing by the Manager and the Investor.

(b)           Following origination or acquisition of an Investment, the
Investor  shall have the authority and power to direct the Manager to sell or
liquidate any such Investment whereupon the Manager shall dispose of such
Investment in accordance with the Investor’s direction.

(c)           Subject to Sections 1(a) and (b), the Investor hereby grants the
Manager full and exclusive discretion as to all decisions regarding the
Investments made on behalf of the Investor in accordance with Section 1(a)
hereof.

2.                                       Commitments, Capital Calls.

(a)           Subject to the terms and conditions set forth in this Section 2,
the Investor agrees to make available for investment up to $85million (the
Investor’s “Commitment”), such Commitment to be (i) reduced by the amount of
outstanding and committed Investments in the Account (on a cost basis) and (ii)
increased by any principal repayments with respect to the Investor’s Investments
during the Commitment Period (as defined below).

(b)           The “Commitment Period” shall be a period beginning on the date
hereof and ending on the first anniversary of the date hereof at which time the
Commitment Period shall be automatically extended until the 45th day after the
date that either the Investor,


--------------------------------------------------------------------------------


on the one hand, or the Manager, on the other hand, delivers written notice to
the other Party hereto of its election to terminate the Commitment Period unless
(i) either the Investor, on the one hand, or the Manager, on the other hand,
provides 30 day prior notice of its election to terminate the Commitment Period
as of such first anniversary date or (ii) the Investor, on the one hand, or the
Manager, on the other hand, elects to terminate the Agreement.

(c)           During the Commitment Period, the Investor shall meet capital
calls made to the Investor by depositing cash into a bank account (the
Investor’s “Capital Call Account”) from time to time when called by the Manager
pursuant to a written notice in accordance with Section 16(c) in the form of
Exhibit B hereto (a “Funding Notice”).  The Investor will be required to fund
into its Capital Call Account the amount set forth in a Funding Notice on the
date specified in such Funding Notice, which date shall not be earlier than
three Business Days after the date that such Funding Notice was delivered to the
Investor.  For purposes of this Agreement, “Business Day” shall mean any day of
the week other than Saturdays, Sundays and days on which federally chartered
banks in the State of New York are not open for business.

(d)           The Manager agrees that capital calls shall be made no earlier
than is reasonably necessary to fund the Investments at the scheduled closing on
the transaction. Subsequent to the Investor’s deposit of cash into the Capital
Call Account, in the event that the Manager becomes aware of a material delay in
the closing of the Investment with respect to which such cash was deposited, or
the Manager determines that such closing will not occur, the Manager will
provide written notice thereof to the Investor, whereupon the Investor may
withdraw such cash from the Capital Call Account (provided that such amount will
be added back to the Investor’s uncalled Commitment).

(e)           Notwithstanding the foregoing, the Manager may require that the 
Investor deposit cash into its Capital Call Account following the Commitment
Period in order to fund the acquisition of any Investment which, prior to the
termination of the Commitment Period, the Manager, on behalf of the Investor,
entered into a binding commitment or letter of intent to acquire or in order to
meet unfunded commitments for outstanding Investments of the Investor.

(f)            The aggregate amount which the Investor will be required to fund
into its Capital Call Account shall not exceed its Commitment.

(g)           On or about the date hereof, the Manager is entering into
investment management agreements substantially in the form of this Agreement
(together with this Agreement, the “Berkley Agreements”) with each of the
entities identified on Schedule A hereto (together, the “Berkley Entities”). 
Investments will be acquired on behalf of the Investor and the other Berkley
Entities in a serial manner, i.e. the first Investment closed under the Berkley
Agreements will be acquired on behalf of the first Berkley Entity listed on
Schedule A, the second Investment closed under the Berkley Agreements will be
acquired on behalf of the second Berkley Entity listed on Schedule A, the third
Investment closed under the Berkley Agreements will be acquired on behalf of the
third Investor listed on Schedule A, the fourth Investment closed under the
Berkley Agreements will be acquired on behalf of the first Berkley Entity listed
on Schedule A and so on.

2


--------------------------------------------------------------------------------


3.                                       Agent and Attorney-in-Fact.

To enable the Manager to exercise fully its discretion and authority as provided
in this Agreement, the Investor does hereby constitute and appoint the Manager,
and any officer of the Manager acting on its behalf from time to time, as the
Investor’s true and lawful representative and attorney-in-fact, in its name,
place and stead to make, execute, sign, deliver and file any agreements,
contracts, instruments, certificates or documents authorized by the Manager in
accordance with its authority under Section 1.  This power of attorney is deemed
to be coupled with an interest.

4.                                       Servicing and Custody.

(a)           The Investor and the Manager agree to enter into a servicing
agreement with Midland Investment Services, Inc. (“Midland”), in the form of
Exhibit E hereto,  pursuant to which Midland will be retained, at the Investor’s
cost, to perform customary servicing with respect to the Investor’s Investments,
including (i) the receipt of payments with respect to each of the Investor’s
Investment from the applicable primary servicer and distribution of such
payments to the Investor and (ii) the production of monthly servicing reports
which will be subject to review by the Manager.

(b)           The Manager may cause each of the Investor’s Investments (and
documents relating thereto) to be held, at the Investor’s cost, by the Manager
or by a custodian agreed to by the Manager and the Investor, subject to
insurance laws and regulations governing the Investor.  The Investor agrees to
enter into a custodial agreement (providing for market terms) with such
custodian.

(c)           The Manager agrees that it will maintain all records, memoranda,
instructions or authorizations relating to the acquisition or disposition of the
Investor’s Investments authorized hereunder on behalf of the Investor in
accordance with the Manager’s document retention standards and practices.  All
documents maintained by Manager with respect to the foregoing shall (i) be open
at all times to inspection and audit by the Investor or its authorized
representatives; (ii) be delivered to the Investor upon demand; and (iii) be and
remain the property of the Investor. The Manager will provide copies of
documents retained in accordance with the foregoing at the Investor’s cost.

(d)           The Manager shall, at the request of the Investor and at the
Investor’s cost, assist and provide operational support in connection with the
audit of any documents with respect to the services provided under this
Agreement undertaken by the Investor’s internal auditors, certified public
accountants or the insurance department or commissioner of any state, or upon
the request of any governmental agency.

(e)           The Manager shall provide, upon the Investor’s request and at the
Investor’s cost, copies any records which are necessary to file any report
required by any federal, state, or local government or agency.

3


--------------------------------------------------------------------------------


5.                                       Management, Termination and Liquidation
Fees.

(a)           During the Commitment Period, the Investor shall pay to the
Manager an annual management fee (the “Management Fee”) equal to 0.25% of the
aggregate amount of the Investor’s Investments (on a cost basis, less any
principal repayments and realized losses thereon and less the amount of any such
Investment withdrawn from the Account pursuant to the last sentence of Section
10 hereof).  The Management Fee payable by the Investor will be payable in
advance on a quarterly basis based upon the Investments of the Investor
outstanding as of the first day of such quarter and the Investments of the
Investor acquired during the quarter on a pro rated basis.  The payment of
Management Fees by the Investor shall not serve to reduce the Investor’s
outstanding unfunded Commitment.

(b)           If the Investor shall terminate the Commitment Period pursuant to
Section 2(b)(i), the Investor shall continue to pay Management Fees to the
Manager in accordance with Section 5(a) until the Investor’s Investments have
been satisfied or liquidated in accordance with their terms.

(c)           If the Investor shall terminate the Agreement pursuant to Section
2(b)(ii), the Investor shall pay the Manager a termination fee equal to 0.25% of
the aggregate amount of the Investor’s Investments as of the effective date of
such termination (on a cost basis, less any principal repayments and realized
losses thereon and less the amount of any such Investment withdrawn from the
Account pursuant to the last sentence of Section 10 hereof), which fee shall be
payable within three Business Days of such termination.  Notwithstanding the
foregoing, if the Investor shall (i) terminate the Agreement pursuant to Section
2(b)(ii) and (ii) direct the disposition of any of the Investor’s Investments
pursuant to Section 1(b), then the Investor shall (x) pay the liquidation fee
set forth in Section 5(d) with respect to each such Investment which the
Investor has directed should be disposed of and (y) pay the termination fee set
forth in this Section 5(c) with respect to each other Investment.

(d)           If the Investor shall direct the disposition of any of the
Investor’s Investments pursuant to Section 1(b), the Investor shall pay the
Manager a liquidation fee equal to 0.25% of the aggregate Disposition Amount (as
defined herein) of the Investment(s) directed to be disposed by the Investor,
which fee shall be payable within three Business Days of such disposition.  For
the purposes hereof, with respect to any Investment, “Disposition Amount” means
the greater of (i) the cost of such Investment, less any principal repayments
and realized losses thereon and less the amount of any such Investment withdrawn
from the Account pursuant to the last sentence of Section 10 hereof and (ii) the
amount received in connection with the disposition of such Investment.

(e)           Upon termination of the Agreement, the Manager shall no longer
have the right to Management Fees other than Management Fees which have accrued
but are unpaid as of the date of termination of this Agreement.

6.                                       Expenses.

(a)           The Investor, on the one hand, and the Manager, on the other hand,
shall bear and be responsible for the payment of all out of pocket expenses
related to the

4


--------------------------------------------------------------------------------


preparation of this Agreement and the organization of the Account (including the
Manager’s legal fees and expenses) on 50/50 even basis.  Thereafter, the
Investor and the Manager shall each bear their respective costs and expense
related to any amendment or modification of this Agreement.

(b)           The Investor shall bear and be responsible for the payment of all
reasonable, out of pocket costs and expenses related to the Account’s activities
and operations, including all investment, reinvestment, holding, management and
disposition of the Investor’s Investments, and including, but not limited to the
following: (i) all out-of-pocket costs and expenses incurred in developing,
negotiating and structuring Investments allocated to the Investor in accordance
with Section 2(g) hereof, whether consummated or not consummated, and acquiring,
disposing of or otherwise dealing with such Investments, including, without
limitation, any investment banking, engineering, appraisal, environmental,
travel, legal and accounting expenses, any deposits and commitment fees and
other fees and out-of-pocket costs related thereto, provided that in such cases
where the Manager or an affiliate of the Manager and the Investor both
participate in the same transaction, expenses will be shared on pro rata basis;
(ii) all costs and expenses, if any, incurred in monitoring the Investor’s
Investments, including, without limitation, any engineering, environmental,
third-party payment processing, travel, legal, servicing, custodial and
accounting expenses and other fees and out-of-pocket costs related thereto,
provided that in such cases where the Manager or an affiliate of the Manager and
the Investor both have an interest in the same asset, expenses will be shared on
pro rata basis; (iii) taxes of the Investor; (iv) costs related to litigation
and threatened litigation involving the Account and Investments; (v) expenses
associated with third party accountants, attorneys and tax advisors with respect
to the Account and its activities, including the preparation of reports and
statements and other similar matters, and costs associated with the distribution
of reports to the Investor; (vi) origination fees or commissions and other
investment costs incurred by or on behalf of the Account and paid to third
parties; (vii) all costs and expenses associated with indemnifying the Covered
Persons whom the Investor has agreed to indemnify (except to the extent that any
such costs or expenses have otherwise been reimbursed pursuant to Section 11(b)
hereof); (viii) fees incurred in connection with the maintenance of bank or
custodian accounts on behalf of the Investor; and (ix) all expenses of the
Account that are not normally recurring operating expenses (collectively,
“Investment Expenses”); provided further that the Manager agrees that it will
not incur any costs and expenses in connection with the origination of any
Investment if such costs and expenses would reduce the weighted average Net
Spread (as defined herein) [****]; and provided further that the Manager agrees
that it will not incur any costs and expenses covered by clauses (i) and (ix) of
this Section 6(b) unless they reflect prevailing market rates.  For purposes
hereof, “Net Spread” means (A) the gross spread of all Investments originated
for all Berkley Entities (measured as of the date of origination or acquisition
of any Investment) pursuant to the Berkley Agreements less (B) the sum of all
Management Fees, servicing fees and Transaction Expenses (as defined herein)
paid or incurred under all Berkley Agreements.  For purposes hereof,
“Transaction Expenses” means all out-of-pocket costs and expenses incurred in
developing, negotiating and structuring Investments and acquiring, disposing of
or otherwise dealing with Investments pursuant to all Berkley Agreements.  In
calculating Net Spread, Transaction Expenses will be amortized over a period of
two years.

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.

5


--------------------------------------------------------------------------------


(c)           Any Investment Expenses paid by the Manager on behalf of the
Account (i.e., out of Manager’s funds and not out of Account funds and other
Investments) shall be reimbursed by the Investor promptly upon the Manager’s
written request therefore.  The reimbursement of any Investment Expenses by the
Investor shall not serve to reduce the Investor’s outstanding unfunded
Commitment hereunder.  Upon the Investor’s request, the Manager shall promptly
provide to the Investor documentation of the Investment Expenses.

(d)           The Manager shall bear the following ordinary day-to-day expenses
incidental to the performance of its services hereunder:  (i) all costs and
expenses relating to office space, facilities, utility service, supplies and
necessary administrative and clerical functions in connection with the Manager’s
operations and (ii) compensation of and provision of benefits to all employees
of the Manager and its affiliates who are engaged in the operation or management
of the Manager’s business.

7.                                       Reports.

The Manager shall prepare and deliver to the Investor, within 60 days following
each calendar quarter, a quarterly statement regarding the Account, each which
quarterly report shall include the information described in Exhibit C hereto. 
The Manager shall prepare and deliver to the Investor, within 15 days following
the date of acquisition of each Investment on behalf of the Investor, a closing
package with respect to such Investment, which shall include the information
contained in the then-standard closing package prepared in connection with
similar investments acquired by Capital Trust, Inc. (with conforming changes
thereto to reflect that the holder of such Investment is the Investor). 
Attached as Exhibit D hereto is the standard Capital Trust, Inc. closing package
as of the date hereof.

8.                                       Representations and Warranties.

(a)           The Investor represents, warrants and covenants to the Manager as
follows:

(i)            The Investor has the requisite legal capacity and authority to
execute, deliver and perform its obligations under this Agreement.  The person
whose signature is affixed to this Agreement on behalf of the Investor has full
power and authority to execute this Agreement on the Investor’s behalf.

(ii)           This Agreement has been duly authorized, executed and delivered
by the Investor and is the legal, valid and binding agreement of the Investor,
enforceable against the Investor in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
fraudulent conveyance and other similar laws and principles of equity affecting
creditors’ rights and remedies generally.

(iii)          The Investor’s execution of this Agreement and the performance of
its obligations hereunder do not conflict with, or violate any provisions of,
the governing documents of the Investor or any obligations by which the Investor
is bound, whether arising by contract, operation of law or otherwise.

6


--------------------------------------------------------------------------------


(iv)          The Investor recognizes that the Investments involve certain risks
and it has taken full cognizance of and understands all of the investment
considerations relating thereto.  The Investor has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of the Investments and making informed decisions with respect
thereto.  The Investor is able to bear the substantial economic risks related to
its Investments for an indefinite period of time, has no need for liquidity in
its Investments, and, at the present time, can afford a complete loss of its
Investments.  The Investor is relying on its own business expertise and
sophistication (and that of its advisors) and has performed its own
investigation and evaluation of the tax considerations and regulatory matters
associated with its Investments.  The Investor has carefully reviewed and fully
understands the types of charges, fees and expenses which will be assessed
against the Account.  The Investor further acknowledges that, while the Manager
will act as an investment advisor to the Investor pursuant to the terms of this
Agreement, none of the Manager or any of its affiliates will guarantee that the
Investor’s investment purposes and objectives will be achieved.  The Investor is
aware that the investment strategies that may be used by the Manager may result
in a significant risk of loss and no one can guarantee profits or freedom from
loss in such investments and that in some cases it may be necessary for the
Investor to advance additional funds in order to protect its Investments.  The
Investor is aware that past performance results achieved by funds or accounts
supervised and/or managed by the Manager may not be indicative of the
performance results of the Account.  The Investor is aware that the Manager is
not registered as an investment adviser with the Securities and Exchange
Commission under the Investment Advisors Act of 1940, as amended.

(b)           The Manager represents, warrants and covenants to the Investor as
follows:

(i)            The Manager has the requisite legal capacity and authority to
execute, deliver and perform its obligations under this Agreement.  The person
whose signature is affixed to this Agreement on behalf of the Manager has full
power and authority to execute this Agreement on the Manager’s behalf.

(ii)           This Agreement has been duly authorized, executed and delivered
by the Manager and is the legal, valid and binding agreement of the Manager,
enforceable against the Manager in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
fraudulent conveyance and other similar laws and principles of equity affecting
creditors’ rights and remedies generally.

(iii)          The Manager’s execution of this Agreement and the performance of
its obligations hereunder do not conflict with, or violate any provisions of,
the governing documents of the Manager or any obligations by which the Manager
is bound, whether arising by contract, operation of law or otherwise.

9.                                       Confidentiality.

Except as required by law, (a) the Manager agrees to maintain in strict
confidence all information regarding the Investor and its affiliates that is
furnished to the Manager by the Investor or its affiliates or representatives in
connection with this Agreement or the transactions

7


--------------------------------------------------------------------------------


contemplated herein and (b) the Investor agrees to maintain in strict confidence
all investment advice and information furnished to the Investor by the Manager
or its affiliates or its representatives in connection with this Agreement or
the transactions contemplated herein or otherwise obtained through its access to
information concerning the Account, including the details of any Investment, in
each case, unless required to do so by applicable law, rule or regulation. 
Notwithstanding the foregoing, the Investor consents to the use and disclosure
by the Manager of the Manager’s entrance into this Agreement, investment
experience and performance with respect to the Account, without disclosing the
identity of the Investor or its affiliates in connection with such investment
experience or performance information (unless prior consent to identity
disclosure is obtained from the Investor in writing), and the Manager consents
to the Investor’s disclosure of such investment experience and performance
information (as well as of the identity of the Manager), but the Investor shall
not disclose any information concerning the details of any Investment, unless
required to do so by applicable law, rule or regulation.

10.                                 Right to Engage in Other Activities.

The Investor acknowledges and understands that the Manager engages in an
investment advisory business apart from managing the Account, including acting
as the manager for it’s parent company’s balance sheet investment activity and
other affiliated entities.  This will create conflicts of interest with respect
to the amount of the Manager’s time devoted to managing the Account and the
allocation of investment opportunities among accounts (including the Account)
managed by the Manager.  The Manager will attempt to resolve all such conflicts
in a manner that is generally fair to all of its clients.  The Investor confirms
that the Manager may give advice and take action with respect to any of its
other clients (including the other Berkley Entities) that may differ from advice
given to, or the timing or nature of action taken with respect to, the
Investor.  Nothing in this Agreement shall be deemed to limit the Manager or its
affiliates from sourcing, underwriting, negotiating, closing, managing and
selling or otherwise liquidating investment opportunities for its own or its
affiliates’ accounts; provided, however, that without the prior written consent
of the applicable Investor, the Manager agrees that it will not knowingly cause
or permit the Account to sell any Investments to the Manager or any of its
affiliates and provided further, that the Manager shall promptly notify the
applicable Investor in writing if the Manager or any of its affiliates holds or
sells an investment which is secured by the same underlying collateral which
serves as collateral securing any of the Investor’s Investments.  In addition,
if the Account holds any Investment with respect to which the Manager or any of
its affiliates holds an investment which is secured by the same underlying
collateral and a default occurs with respect to either the Investor’s Investment
or the Manager’s investment, the Manager shall notify the Investor of such
default in writing promptly upon obtaining knowledge of such default, and the
Investor may, in its discretion, withdraw such Investment from the Account. 
Nothing in this Agreement shall be deemed to obligate the Manager to acquire for
the Investor any investment that the Manager or its, affiliates, officers,
partners, members or employees may acquire for its or their own accounts or for
the accounts of any other client, if, in the absolute discretion of the Manager,
it is not practical or desirable to acquire a participation in such investment
for the Investor.

8


--------------------------------------------------------------------------------


11.                                 Standard of Liability; Exculpation;
Indemnification; Insurance.

(a)           The Manager assumes no responsibility under this Agreement other
than to render the services called for hereunder with the care, skill, prudence
and diligence under the circumstances then prevailing that a prudent person
acting in a like capacity and familiar with such matters would use in the
conduct of a like character.  The Investor and the Manager agree that the
Manager will not be liable to the Investor for any loss, claim, demand, damage,
liability, cost or expense, including reasonable attorneys’ fees and expenses
(each a “Loss”) incurred by the Investor that arises out of or is in any way
connected with any recommendation or other act or failure to act of the Manager
under this Agreement, including, but not limited to, any error in judgment with
respect to the Account, so long as such recommendation or other act or failure
to act does not arise from the Manager’s bad faith, negligence, fraudulent or
willful misconduct or breach of this Agreement.  Under no circumstances will the
Manager be liable or responsible for any Loss incurred by reason of any act or
omission of any custodian, servicer, broker or dealer, whether appointed by the
Investor or chosen with reasonable care by the Manager.  With respect to Losses
that arise out of or are in any way connected with any recommendation or other
act or failure to act of the Manager under this Agreement, including, but not
limited to, any error in judgment with respect to the Account, which arise from
the Manager’s negligence (but not from the Manager’s bad faith, gross
negligence, fraudulent or willful misconduct or intentional breach of this
Agreement) under no circumstances will the Manager be liable or responsible for
such Losses to the extent that they exceed the aggregate amount of Management
Fees received by the Manager pursuant to this Agreement.

(b)           The Investor agrees to indemnify and hold harmless the Manager and
its respective members, partners, shareholders, directors, officers, and
employees (each, a “Covered Person”), from and against any Loss to which any
Covered Person may become subject (including in connection with the defense or
settlement of claims and in connection with any administrative proceedings),
insofar as such Loss (or action in respect thereof) arises out of or relates to
any act or omission performed or omitted by the any Covered Person arising out
of or in connection with this Agreement, the Investor’s Investments and the
Account; provided that no Covered Person shall be entitled to be indemnified
hereunder for any Losses that are finally judicially determined to have resulted
primarily from (i) the bad faith, gross negligence or  fraudulent or willful
misconduct of a Covered Person or the Manager’s breach of this Agreement (in the
case of any Losses in respect of any action or claim brought by any policy
holders or shareholders of the Investor) or (ii) the bad faith, negligence or
fraudulent or willful misconduct of a Covered Person or the Manager’s breach of
this Agreement (in the case of all other Losses); and provided, further, that in
the case of a claim involving an Investment in which the Manager and the
Investor both participate in the transaction, the indemnity shall be provided on
a pro rata basis between the Manager, on the one hand, and the Investor, on the
other hand.  If any Covered Person becomes involved in any capacity in any
action, proceeding or investigation in connection with any matter with respect
to which such Covered Person may seek to be indemnified hereunder, then the
Investor shall reimburse such Covered Person for its reasonable legal and other
out of pocket expenses (including the cost of any investigation and preparation)
as they are incurred in connection therewith; provided that if such Loss is
finally judicially determined to have resulted primarily from any of the events
described in clause (i) or (ii) above, a Covered Person shall repay to the
Investor all amounts which the Investor advanced to such

9


--------------------------------------------------------------------------------


Covered Person pursuant to this Section; and provided, further, that any Covered
Person seeking indemnification under this Section (other than the Manager) shall
(at the time that such Covered Person seeks such indemnification) execute an
undertaking to repay to the Investor the amounts advanced to such Covered Person
hereunder if such Loss is finally judicially determined to have resulted
primarily from any of the events described in clause (i) or (ii) above.  The
indemnities in this Section 11 are in addition to any liability that any
indemnifying party may otherwise have and will extend, upon the same terms and
conditions, to each person, if any, who controls any indemnified party within
the meaning of the Securities Act of 1933 Act, as amended.  If for any reason
(other than by reason of the exclusions from indemnification set forth above)
the foregoing indemnification is unavailable to any Covered Person, or
insufficient to hold it harmless, then the Investor shall, to the fullest extent
permitted by law, contribute to the amount paid or payable by such Covered
Person as a result of such loss, claim, damage, liability or expense in such
proportion as is appropriate to reflect the relative benefits received, as
applicable, by the Investor, on the one hand, and such Covered Person, on the
other hand, or, if such allocation is not permitted by applicable law, to
reflect not only the relative benefits referred to above but also any other
relevant equitable considerations.  Notwithstanding anything herein to the
contrary, the Investor shall only indemnify a Covered Person for such Covered
Person’s out of pocket expenses which are reasonable and appropriate to the
exposure being indemnified.

(c)           The Manager shall maintain, with financially sound and reputable
insurers, insurance in such amounts and against such risks as are customarily
maintained by reputable companies under similar circumstances.

12.                                 Term and Termination.

(a)           This Agreement, unless sooner terminated upon the occurrence of
any of the events listed below, shall terminate on the earlier to occur of (i)
the termination of this Agreement pursuant to Section 2(b)(ii) and (ii) the date
of the liquidation of the last Investment held in the Account following the
termination of the Commitment Period pursuant to Section 2(b)(i).

(b)           The Investor may terminate this Agreement by written notice to the
Manager immediately, upon the bankruptcy, liquidation or dissolution of the
Manager or in the event that the Manager materially breaches this Agreement and
such breach is not cured within 30 days of receipt by the Manager of the
Investor written notice of such breach.

(c)           The Manager may terminate this Agreement by written notice to the
Investor immediately, upon the bankruptcy, liquidation, or dissolution of the
Investor or in the event that the Investor materially breaches this Agreement,
including, but not limited to, its obligation to fund the Account, and such
breach is not cured within 30 days of receipt by the Investor of the Manager’s
written notice of such breach.

(d)           Notwithstanding any provision hereof to the contrary, in the event
that either Party hereto alleges that the other Party has been grossly negligent
or committed fraudulent or willful misconduct with respect to this Agreement or
the transactions contemplated hereunder, the alleging Party shall give written
notice thereof to the other Party, whereupon this

10


--------------------------------------------------------------------------------


Agreement shall be suspended until the resolution of such allegation in
accordance with the provisions of Section 15 hereof.  During any such
suspension, (i) the Investor shall not be required to make any payments required
to be made under Section 5 hereof to the Manager and (ii) the Manager shall not
be required to perform any services on behalf of the Investor or with respect to
the Account or any Investment; provided that any such suspension will not have
any effect on the Investor’s and the Manager’s respective rights and obligations
(including the Investor’s obligation to meet capital calls) with respect to any
Investment which, prior to the suspension of this Agreement, the Manager, on
behalf of the Investor, entered into a binding commitment or letter of intent to
acquire or in order to meet unfunded commitments for outstanding Investments of
the Investor.

(e)           Except as otherwise provided herein, during the term of this
Agreement, the Investor may not, without the Manager’s prior written consent,
withdraw funds or any Investments from the Account.

(f)            Sections 2, 6 (to the extent of any unpaid costs and expenses),
9, 11, 12(e), 13, 14(b) and 16 shall survive the termination of this Agreement.

13.                                 Anti-Money Laundering.

The Investor represents, warrants and agrees that:  (a) the Investor desires to
open the Account for legitimate, valid and legal business and/or personal
reasons and not with any intent or purpose to violate any applicable law or
regulation; (b) to the Investor’s knowledge, the funds used to open the Account
are derived from legitimate and legal sources, and neither such funds nor the
Account (or any proceeds thereof) will be used by the Investor or, to the
Investor’s knowledge, by any person associated with the Investor, to finance any
terrorist or other illegitimate, illegal or criminal activity; (c) the Investor 
has in place, and will maintain during the term of this Agreement, an
appropriate anti-money laundering program that complies in all material respects
with all applicable laws and regulations including, without limitation, the “USA
PATRIOT ACT,” and that is reasonably designed to detect and report any activity
that raises suspicion of money laundering activities, and the Investor has
obtained all appropriate and necessary background information respecting its
officers and beneficial owners to enable the Investor to comply with all
applicable laws, rules and regulations respecting money laundering activities;
and (d) the Manager may request, and the Investor will provide, such information
as may be necessary for the Manager to comply with applicable legal or
regulatory requirements, including, without limitation, anti-money laundering
requirements, and that notwithstanding any other provision of this Agreement the
Manager may disclose information respecting the Investor to governmental and/or
regulatory or self-regulatory authorities to the extent required by applicable
law or regulation and may file reports with such authorities as may be required
by applicable law or regulation.  If required by applicable law, regulation, or
interpretation thereof, the Manager may suspend any and all activity with
respect to the Account pending the Manager’s receipt of instructions regarding
the Account from the appropriate governmental or regulatory authority.

11


--------------------------------------------------------------------------------


14.                                 ERISA.

(a)           The Investor represents and warrants that (i) it or its parent
corporation (direct or indirect) is an insurance company regulated by at least
one state and is investing assets held only in its general account or, if it is
a wholly-owned subsidiary of an insurance company, it is investing assets
contributed, directly or indirectly, only from the general account of its parent
corporation and (ii) none of its general account assets or the general account
assets of its direct or indirect parent corporation include assets of an
employee benefit plan subject to Part 4 of Title 1 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”).  The Investor covenants
that, if the assets invested by the Investor constitute assets of such plans in
the future, the Investor will notify the Manager immediately. In such a case,
notwithstanding Section 12 hereof, the Manager may immediately terminate this
Agreement.

(b)           The Investor shall indemnify the Manager for any and all claims,
liabilities, losses, costs, demands and expenses (including, without limitation,
reasonable attorney’s fees and disbursements and all other amounts paid in
preparation, investigation, defense, mitigation or settlement of any claim, in
each case, as such expenses are incurred and paid) occasioned by the “plan
assets status” of the Investor or the Account, including, without limitation,
arising out of any prohibited transactions within the meaning of Section 406 of
ERISA or 4975 of the Code that may result during any period in which assets of
the Account constitute plan assets.

15.                                 Arbitration.

(a)           Any dispute arising out of or relating in any manner to this
Agreement or to the breach, termination, enforcement, interpretation or validity
of this Agreement, including the determination of the scope or applicability of
this agreement to arbitrate (each a “Dispute”) shall be resolved in accordance
with the procedures specified in this Section 15, except that any action brought
to obtain injunctive relief shall be brought in any court of competent
jurisdiction.  The procedures described in this Section 15 shall be the sole and
exclusive procedures for the resolution of any Disputes.

(b)           Any Dispute shall be settled by final and binding arbitration in
New York City, New York before JAMS, or its successor, pursuant to the United
States Arbitration Act, 9 U.S.C. Sec. 1 et seq., by filing a written demand for
arbitration with JAMS, with a copy to the other Party.  The arbitration will be
conducted in accordance with the provisions of JAMS’ Comprehensive Arbitration
Rules and Procedures in effect at the time of filing of the demand for
arbitration; provided that the Parties agree that each Party to the Dispute
shall have discovery to the same extent as provided under the Federal Rules of
Civil Procedure.

(c)           When a Dispute has been submitted for arbitration, within 14 days
of such submission, the Investors and the Manager will cooperate with one
another and with JAMS in (i) selecting one arbitrator from their panel of
neutrals and (ii) scheduling the arbitration proceedings.

12


--------------------------------------------------------------------------------


(d)           This agreement to arbitrate shall be specifically enforceable
against the Parties by any court of competent jurisdiction, and may be
challenged only upon the grounds provided in Section 10 to the United States
Arbitration Act, 9 U.S.C. Sec. 10.  Application also may be made to such court
to confirm, modify or vacate any decision or award of the arbitrator, for an
order of enforcement and for any other remedies which may be necessary to
effectuate such decision or award.  The Parties hereby consent to the
jurisdiction of the arbitrator and of such court and waive any objection to the
jurisdiction of such arbitrator and such court.

(e)           As a part of any arbitration award, in the discretion of the
arbitrator, any Party may be awarded the reimbursement of its costs and expenses
(including reasonable attorneys’ fees) of investigating, preparing and pursuing
its arbitration claim.  No punitive damages may be awarded in the arbitration.

16.                                 Miscellaneous.

(a)           No Party may assign any of its rights or obligations under this
Agreement without the prior written consent of the other Parties.  This
Agreement may not be amended or modified except by written instrument duly
executed by each of the Parties hereto.

(b)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO NEW YORK
CONFLICTS OF LAWS PRINCIPLES.  THE PARTIES HEREBY IRREVOCABLY WAIVE ANY RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY CLAIM AGAINST ANY PARTY RELATING IN ANY WAY TO
THIS AGREEMENT OR THE OPERATION OF THE ACCOUNT.

(c)           All communications under this Agreement must be in writing and
will be deemed to have been properly given (i) immediately if delivered by hand,
(ii) immediately if delivered by facsimile, confirmation of transmission
received, (iii) three days after sent by certified mail, return receipt
requested or (iv) one Business Day after being deposited for next-day delivery
with Federal Express or another nationally recognized overnight delivery
service, all charges or postage prepaid, in each such case properly addressed to
the Party to receive such notice at that Party’s address indicated below, or at
any other address that any Party may designate by notice to the other Parties.

Address for notices to the Manager:

CT High Grade Mezzanine Manager, LLC
c/o Capital Trust, Inc.
410 Park Avenue
New York, New York 10022
Fax:  212-655-0244
Attention:  Geoffrey Jervis

13


--------------------------------------------------------------------------------


with a copy to:

Paul Hastings Janofsky & Walker, LLP
75 East 55th Street
New York, NY 10022
Fax: 212-319-4090
Attention: Michael L. Zuppone

Addresses for notices to the Investor:

Berkley Insurance Company
c/o W.R. Berkley Corporation
475 Steamboat Road
Greenwich, CT  06830
Fax:  203-769-4096
Attention:  James Shiel

with a copy to:

W.R. Berkley Corporation
475 Steamboat Road
Greenwich, CT  06830
Fax:  203-769-4097
Attention:  General Counsel

(d)           The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any and all other provisions
hereof.

(e)           This Agreement is the entire agreement of the Parties and
supersedes all prior or contemporaneous written or oral negotiations,
correspondence, agreements and understandings, regarding the subject matter
hereof.

(f)            This Agreement may be executed by facsimile and in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

(g)           Nothing in this Agreement shall be deemed to create any right in
any Person not a party hereto (other than each Covered Person and the permitted
successors and assigns of the parties hereto) and this Agreement shall not be
construed in any respect to be a contract in whole or in part for the benefit of
any third party (except as aforesaid).

[Signature Page Follows]

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers, on the date first
written above.

 

CT HIGH GRADE MEZZANINE MANAGER, LLC

 

 

 



 

By:

/s/ Geoffrey G. Jervis

 

 

 

 

Name: Geoffrey G. Jervis

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

BERKLEY INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Eugene G. Ballard

 

 

 

 

Name:Eugene G. Ballard

 

 

 

Title: Senior Vice President

15


--------------------------------------------------------------------------------


Schedule A

Schedule of Berkley Entities

1.             Berkley Insurance Company

2.             Berkley Regional Insurance Company

3.             Admiral Insurance Company

 

16


--------------------------------------------------------------------------------


 

Exhibit A

Investment Criteria and Constraints

1.               Investments are limited to first mortgage loans or mezzanine
loans or interests in mortgage loans

2.               Fair market value of the underlying real estate to be
determined by a qualified appraiser at the time of origination or acquisition

3.               $30 million maximum/$15 million minimum individual investment
size.

4.               67% maximum last dollar Investment-to-value.

5.               Minimum credit spread of [****].

6.               Floating rate.

7.               Maximum term 5 years.

8.               $125 million maximum total exposure (across the accounts
established in connection with all Berkley Agreements) to single property type
(i.e. hotel, retail, residential, industrial).

9.               Investments limited to United States and U.S. territories. 
$125 million maximum total exposure (across the accounts established in
connection with all Berkley Agreements), on a cost basis, to any single State. 
$100 million maximum total exposure (across the accounts established in
connection with all Berkley Agreements), on a cost basis, to New York City, New
York.  No investments in the State of Florida.

10.           Each mezzanine real estate loan must comply with SSAP 83, as
evidenced by a completed SSAP 83 Questionnaire, in the form of Exhibit F hereto,
which the Manager shall complete with respect to the applicable Investment and
deliver with the applicable Funding Notice.

--------------------------------------------------------------------------------

**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.


--------------------------------------------------------------------------------


Exhibit B

Form of Funding Notice

From:

 

CT High Grade Mezzanine Manager, LLC

 

410 Park Avenue

 

New York, New York 10022

 

 

 

 

 

To:

Berkley Insurance Company

 

c/o W.R. Berkley Corporation

 

475 Steamboat Road

 

Greenwich, CT 06830

 

Fax:

203-769-4096

 

Attention: James Shiel

 

 

Re:                               Capital call pursuant to Section 2 of the
Management Agreement,
dated November 9, 2006, between Berkley Insurance Company and CT Investment
Management Co, LLC

Funding Notice Date:

 

 

 

 

 

Funding Date:

 

 

 

 

 

 

 

 

 

 

 

Commitment Amount:

$

 

 

 

Amount Funded to Date:

 

 

 

 

Current Funding Request:

 

 

 

 

Remaining Unfunded Commitment:

 

 

 

 

 

 

 

 

 

Recent Appraised Value:

 

 

 

 

 

 

 

 

 

 

Compliance with Investment Criteria

 

 

 

 

 

 

 

 

 

 

Investment Size:

 

 

 

 

 

Last dollar Investment to value:

 

 

 

 

Credit spread over appropriate index:

 

 

 

 

Floating rate (yes/no):

 

 

 

 

Index:

 

 

 

 

Term:

 

 

 

 

Property Type/Total Exposure to Property Type:

 

 

 

Location of Investment (State)/Total Exposure to this State:

 

 

 

NOTE: To the extent that any deviation from the Investment Criteria is set forth
above, the Manager must obtain the prior written consent of the applicable
Investor before the origination or acquisition of the Investment.


--------------------------------------------------------------------------------


Exhibit C

Outline of Quarterly Report

1.               The Manager Letter

2.               Servicer Report

3.                                       (a)           Commitment Summary

(b)                                 Management Fee Summary

(c)                                  Investment Expense Summary

(d)                                 Portfolio Data Summary

(e)                                  Compliance Report

(f)                                    Related Party Report

(g)                                 Individual Asset Write-ups

4.               Copies of all Correspondence during the Covered Period


--------------------------------------------------------------------------------


Exhibit D

Form of Closing Package


--------------------------------------------------------------------------------


Exhibit E

Form of Servicing Agreement


--------------------------------------------------------------------------------


Exhibit F

Form of SSAP 83 Questionnaire


--------------------------------------------------------------------------------